Exhibit 10.1

PROMISSORY NOTE

 

Amount:   $1,400,000   October 30, 2013 (the “Issuance Date”) Maturity Date:  
Earlier of Demand at any time following the six (6) month anniversary of the
Issuance Date or May 31, 2014   Indianapolis, Indiana Purpose:   Liquidity  

FOR VALUE RECEIVED, the undersigned, CTI Group (Holdings) Inc. (the “Maker”),
promises to pay to the order of Fairford Holdings, Ltd, Michael Reinarts, and
John Birbeck (the “Lenders”) the Lenders’ proportionate contributions, Fairford
Holdings, Ltd. (80%), Michael Reinarts (10%) and John Birbeck (10%) of the value
received. The Maker promises to pay the Lenders ON DEMAND made at any time
following the six (6) month anniversary of the Issuance Date, or if such demand
is not sooner made, on May 31, 2014, such date, or if earlier, the date demand
is made hereunder, (the “Maturity Date”), the principal sum of One Million Four
Hundred Thousand and No/100 Dollars ($1,400,000.00), or such lesser sum as may
actually be advanced and outstanding hereunder, together with interest and the
unpaid balance from the date hereof until this Note is fully paid, computed on
the basis of the actual number of days elapsed on a 365-day year. This Note is
payable to any place designated in writing by the holder hereof.

The Maker may, from the date of this Note through and including the Maturity
Date, request that the Lenders make one or more advances under this Note (each,
an “Advance”). Advances may be requested in any manner including orally or in
writing, whether by electronic means or otherwise. The Lenders may, in their
sole and absolute discretion, elect to make or decline to make any Advance
requested by the Maker hereunder, and may disburse the proceeds of any Advance
or any other financial accommodation made hereunder by deposit with any bank or
other financial institution to or for the account of the Maker, or to or for the
account of any third-party designated by the Maker, or by an instrument payable
to the Maker or to any such third-party, or in any other manner requested by the
Maker and deemed appropriate by the Lenders. The Lender may maintain from time
to time, at its discretion, records as to any and all Advances and other
financial accommodations made or repaid and interest accrued, paid or deferred
under this Note. All entries made on any such record shall be presumed correct
absent manifest error. MAKER ACKNOWLEDGES THAT ALL ADVANCES WHICH LENDERS MAY
ELECT TO MAKE UNDER THIS NOTE SHALL BE REPAYABLE ON DEMAND MADE AT ANY TIME
FOLLOWING THE SIX (6) MONTH ANNIVERSARY OF THE ISSUANCE DATE. The credit
facility established hereunder is a discretionary facility, and the Lenders have
not committed to provide any loan or other financial accommodation to the Maker.
The Maker acknowledges that the Lenders may elect not to make any Advance or
other financial accommodation requested by the Maker, and may demand repayment
of all Advances and other financial accommodations extended to the Maker
hereunder, for any reason or for no reason, and regardless of whether or not a
default has occurred or is continuing, at any time following the six (6) month
anniversary of the Issuance Date.

Interest on this Note shall accrue at a fixed rate per annum equal to 6.50%. The
interest only on this Promissory Note shall be payable on December 31, 2013 and
at Maturity Date. This Note and any accrued interest, fees and expenses due or
to become due hereunder shall be immediately and automatically due and payable,
without any further act or condition, upon the occurrence of a “Bankruptcy
Event” (as hereinafter defined).

Upon the commencement of any proceeding under any bankruptcy law by or against
the Maker (or if Maker is other than an individual-dissolution, liquidation or
termination of the Maker) the entire principal balance and all accrued interest,
fees, and expenses shall automatically become immediately due and payable in
full, without any declaration, presentment, demand, protest or other notice of
any kind. Upon any default, the undersigned, and all



--------------------------------------------------------------------------------

endorsers, sureties and guarantors hereof hereby jointly and severally agree to
pay all costs and expenses (including reasonable attorney fees and legal
expenses, whether or not legal proceedings are commenced) incurred in the
collection of this Note and waive presentment for payment, notice of nonpayment,
protest, notice of protest and diligence in enforcing payment hereunder or
brining suit against any parties hereto. Each of the endorsers, sureties and
guarantors hereof consent that the time for payment may be extended, or this
Note may be renewed or other persons liable on this Note may be released, from
time to time, without notice to them and without affecting their liability
hereon.

The following assets shall constitute collateral for this Note: purchase money
lien in all accounts, any receivables, inventory, machinery, equipment,
supplies, general intangibles, furniture and fixtures purchased with the funds
shall be held as collateral for the funds Advanced herein. The Maker agrees that
the Lenders may file liens against the collateral without the signature of the
Maker. The Maker agrees not to pledge any of the assets listed above as
collateral for any other obligation.

The Note may be prepaid in full or in part at any time without premium or
penalty. All payments made on this Note, including prepayments, shall be applied
first to the payment of fees and expenses due hereunder, second to the payment
of accrued interest, and the balance to the principal; provided, however, that
if more than one payment is made by Maker during any calendar month, the holder
of this Note may, at its discretion, apply all or any portion of such payments
first to principal and then to accrued interest, fees and expenses.

The undersigned, if more than one, shall be jointly and severally liable
hereunder, and the term “undersigned” wherever used herein, shall mean the
undersigned or any one or more of them.

This Note shall be governed by, interpreted and construed in accordance with the
laws of the State of Delaware.

No waiver of any right or remedy hereunder shall be valid unless in writing
executed by the holder of this Note, and any such waiver shall be effective only
in the specific instance and for the specific purpose given. All rights and
remedies of the holder of this Note shall be cumulative and may be exercised
singly, concurrently, or successively.

This Note shall bind the Maker and the heirs, personal representatives,
successors, and permitted assigns of the Maker. This Note shall benefit the
holder of this Note and the heirs, personal representatives, successors, and
permitted assigns of the holder.

 

    MAKER: 333 North Alabama Street     CTI Group (Holdings) Inc. Suite 240    
  Indianapolis, IN 46204           By:  

/s/ Manfred Hanuschek

    Name:   Manfred Hanuschek     Title:   Chief Financial Officer     Dated:  
October 30, 2013